United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DELIVERY CENTER, San Francisco, CA,
Employer
__________________________________________
Appearances:
Capp. P. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-1681
Issued: May 10, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

On July 2, 2011 appellant, through his attorney, filed a timely appeal from a February 2,
2011 schedule award decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has more than 15 percent impairment to his right arm or
more than 3 percent impairment to his left arm, for which he received schedule awards.
Appellant, through his attorney, contends that the schedule award ratings were in error
because the statement of accepted facts did not list right carpal tunnel syndrome as an accepted
condition and therefore it was not rated. He also argued that the evaluation by OWCP’s medical
adviser was deficient.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 17, 2003 appellant, then a 44-year-old mail processor, filed an occupational
disease claim alleging an upper extremity and neck condition as a result of keying and doing
repetitive work. OWCP accepted brachial neuritis/radiculitis, right rotator cuff syndrome, left
carpal tunnel syndrome, cervical radiculopathy and left shoulder rotator cuff syndrome. In
another claim, it accepted right carpal tunnel syndrome. The cases were combined into the
present master file.2 On July 27, 2005 appellant underwent an arthroscopic subacromial
decompression; arthroscopic debridement of superior synovitis in the rotator interval and anterior
shoulder and open acromioclavicular (AC) joint resection.
On September 18, 2009 appellant filed a claim for a schedule award. Dr. Jules P.
Steinmitz, a Board-certified physiatrist, evaluated appellant under the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (2009)
(A.M.A., Guides) and determined that appellant had a 29 percent right upper extremity
impairment and a left upper extremity impairment of 34 percent. He noted accepted conditions
of bilateral carpal tunnel; bilateral shoulder impingement; AC joint arthrosis right shoulder; and
chronic cervical strain. Dr. Steinmitz evaluated appellant’s left wrist as class 3 due to severe
sensory loss and combined with motor deficit. He opined that the default impairment is 27
percent of the left upper extremity and that the net adjustment factor is zero and that the final
impairment for appellant’s left wrist is 27 percent of the left upper extremity. With regard to the
right wrist, Dr. Steinmitz found that appellant had a category 2 impairment based on moderate
sensory and motor loss with a default impairment of 17 percent and a net adjustment factor of
zero, and that therefore the final impairment was 17 percent of the right upper extremity.3 With
regard to his evaluation of the right shoulder, he stated that, due to the accepted condition of AC
joint arthroplasty with impingement, this is a class 1 diagnosis with an impairment default at one
percent. Dr. Steinmitz noted that the right shoulder has a plus 2 modifying factor based upon
physical examination and clinical studies and that functional history was not applicable. He
calculated 0+1+1=2, and concluded that the final impairment is 12 percent of the upper extremity
impairment on the right according to the A.M.A., Guides. In evaluating the left shoulder,
Dr. Steinmitz used the range of motion model in the A.M.A., Guides,4 and determined that as
flexion is 170 degrees, this equaled a three percent impairment of the upper extremity; as
extension is 30 degrees, this equaled a one percent impairment of the upper extremity; and as
abduction is 160 degrees, this equaled a three percent impairment of the upper extremity. He
stated that remaining motions were not with normal limits and therefore the final impairment was
seven percent of the right upper extremity. In summary, Dr. Steinmitz concluded that the
combined right upper extremity impairment was 29 percent and the left upper extremity
impairment was 34 percent.

2

OWCP File No. xxxxxx412. OWCP accepted that appellant, then a 36-year-old letter sorter machine operator,
sustained right carpal tunnel syndrome due to factors of his federal employment.
3

A.M.A., Guides 438, Table 15-21.

4

Id. at 475, Table 15-34.

2

On May 11, 2010 OWCP referred appellant’s claim to OWCP’s medical adviser for
determination of an impairment rating for schedule award purposes. The medical adviser stated
that he did not see a report of the physical examination accompanying Dr. Steinmitz’s rating and
that it did not appear to be correct. He recommended a second opinion evaluation.
On June 17, 2010 OWCP referred appellant to Dr. Alan B. Kimelman, a Board-certified
physiatrist, for a second opinion. In making the referral, it noted in the statement of accepted
facts that the accepted conditions were cervical radiculopathy, bilateral shoulder impingement
syndrome/strain; and left carpal tunnel. The statement of accepted facts noted that appellant had
another case that was accepted for right carpal tunnel syndrome. In a July 15, 2010 report,
Dr. Kimelman found that for the left upper extremity appellant had a 32 percent impairment and
that, for the right upper extremity, appellant had 36 percent impairment. For the right upper
extremity, he noted that appellant had a class 2 impairment based on range of motion of 22
percent pursuant to the A.M.A., Guides.5 Dr. Kimelman noted grade modifiers which yielded 23
percent impairment for range of motion limitation. With regard to the combined impairment for
peripheral nerves of the right upper extremity, he noted impairment for the right shoulder based
on class 1 which equaled an impairment of three percent to which he added modifiers of 2 to
yield an impairment of five percent.6 Dr. Kimelman diagnosed an impairment for right brachial
plexus motor deficit by noting a class 1 rating based on mild motor deficit which would merit 9
percent rating, which he adjusted upwards with grade modifiers to equal 13 percent impairment.7
He combined the 13 percent impairment for right brachial plexus motor deficit and the 5 percent
for the right shoulder and determined that appellant had an impairment of the combined
peripheral nerves of 17 percent. Combining the 17 percent impairment rating for combined
peripheral nerves with the 23 percent impairment for range of motion yielded an impairment
rating of the right upper extremity of 36 percent. With regard to the left upper extremity,
Dr. Kimelman noted an impairment based on range of motion based on class 2 due to residual
loss which yielded 17 percent impairment which he adjusted upward with grade modifiers to
yield an 18 percent impairment based on range of motion.8 He also noted an impairment based
on peripheral nerves of 17 percent. In reaching this conclusion, Dr. Kimelman noted impairment
based on the left shoulder due to a class 1 ranking which yielded three percent impairment which
he adjusted upward based on grade modifiers to yield five percent impairment.9 With regard to
the left brachial plexus sensory deficit, he reached his calculations based on class 1 impairment
which would yield a three percent impairment,10 which he adjusted upward to five percent based
on grade modifiers. With regard to left brachial plexus motor deficit, Dr. Kimelman noted a
class 1 impairment which would be 9 percent,11 which he adjusted upward with grade modifiers
5

Id.

6

Id. at 402, Table 15-5.

7

Id. at 434, Table 15-20.

8

Id. at 475, Table 15-34; 406.

9

Id. at 402, Table 15.5.

10

Id. at 434, Table 15-20

11

Id.

3

to equal 13 percent. He then added one percent impairment for diagnosis-based impairment for
the left wrist.12 Combining the 17 percent impairment for peripheral nerves with the 18 percent
for range of motion, Dr. Kimelman concluded that appellant had 32 percent impairment of the
left upper extremity. In making his calculations, he did not rate appellant for right carpal tunnel
syndrome, as he noted that this condition was not accepted by OWCP.
On November 7, 2010 OWCP’s medical adviser reviewed the report of the second
opinion physician. He determined that the total impairment of the right upper extremity equaled
15 percent and the left upper extremity equaled 3 percent. The medical adviser noted that the
diagnosis-based estimate for left shoulder impingement syndrome based on class 1 was 10
percent. He increased this by 2 percent based on grade modifiers to equal an impairment of 12
percent. The medical adviser noted a diagnosis-based estimate for left shoulder impingement
syndrome class 1 was one percent, which he adjusted upward with grade modifiers to equal an
impairment of two percent.13 He noted an impairment for right carpal tunnel syndrome of three
percent.14 The medical adviser found the combined rating for impairment to the right upper
extremity was 15 percent. With regard to the left upper extremity, he noted diagnosis-based
estimate for left shoulder impingement syndrome based on class 1 default position of one percent
modified upward with grade modifiers to equal an impairment of two percent.15 The medical
adviser added an impairment rating due to left carpal tunnel syndrome of one percent.16
Combining these figures, he determined that appellant had an impairment rating to his left upper
extremity of three percent. The medical adviser differed from Dr. Kimelman in that he did not
believe an impairment rating for left brachial plexus deficit was merited. He also disagreed with
Dr. Kimelman’s ratings with regard to range of motion.
On February 2, 2011 OWCP issued a schedule award for 15 percent right upper extremity
impairment and 3 percent left upper extremity impairment.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his claim, including that he sustained an injury in the performance of duty
as alleged and that an employment injury contributed to the permanent impairment for which
schedule award compensation is alleged.17
The medical evidence required to establish a causal relationship is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
12

Id. at 395, Table 15.3.

13

Id. at 402, Table 15-5.

14

Id. at 449, 15-23.

15

Id. at 402, Table 15-5.

16

Id. at 449, Table 15-23.

17

See S.S., Docket No. 10-1536 (issued March 18, 2011) (the Board found that appellant was not entitled to a
schedule award as he did not establish that he sustained a permanent impairment causally related to his work injury).

4

physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.18
The schedule award provision of FECA19 and its implementing regulations20 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. The A.M.A., Guides has
been adopted by the implementing regulations as the appropriate standard for evaluating
schedule losses.21 The effective date of the sixth edition of the A.M.A., Guides is May 1, 2009.22
ANALYSIS
OWCP accepted appellant’s claim for brachial neuritis/radiculitis, right rotator cuff
syndrome, left carpal tunnel syndrome, cervical radiculopathy and left shoulder rotator cuff
syndrome. Furthermore, it accepted appellant’s claim for right carpal tunnel syndrome in an
earlier case.
OWCP’s medical adviser noted that Dr. Steinmitz, appellant’s treating physician, did not
base his findings on a recent medical evaluation. OWCP referred appellant for a second opinion
with Dr. Kimelman.23 Dr. Kimelman rated appellant with left upper extremity impairment of 32
percent and a right upper extremity impairment of 36 percent. The medical adviser reviewed
Dr. Kimelman’s opinion, and determined that appellant had 15 percent impairment of the right
upper extremity and 3 percent impairment of the left upper extremity. It issued its schedule
award decision based on the opinion of the medical adviser.
The Board finds that this case is not in posture for decision.
OWCP determined that appellant was entitled to 15 percent impairment to his right upper
extremity. In evaluating appellant under the diagnosis-based impairment criteria, Dr. Kimelman
used Table 15-5 of the A.M.A., Guides, and found that as appellant had a class 1 impairment, the
default impairment rating was three percent. This rating is for residual loss, functional with
normal motion. The medical adviser utilized the default impairment rating for status post distal
clavicle resection or AC separation type 3, which is a default rating of 10 percent. Both
18

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

19

5 U.S.C. § 8107.

20

20 C.F.R. § 10.404.

21

Id.

22

FECA Bulletin No. 09-03 (issued March 15, 2009).

23

See generally, 20 C.F.R. § 10.320.

5

Dr. Kimelman and the medical adviser adjusted the grade modifiers upward by 2. However,
with regard to right carpal tunnel syndrome, Dr. Kimelman erroneously believed that he was not
to make a rating. The case should be remanded to Dr. Kimelman to allow him the opportunity to
determine a rating based on right carpal tunnel syndrome.
OWCP determined that appellant had three percent impairment to his left upper
extremity. With regard to the diagnosis-based impairment of the left shoulder, using Table 15-5
of the A.M.A., Guides,24 Dr. Kimelman indicated that appellant had five percent impairment
whereas OWCP’s medical adviser found three percent impairment. The difference between the
two physicians is on the default position that starts the calculation, as both agree that grade
modifiers will increase the rating by two percent. Pursuant to Table 15-5 of the A.M.A.,
Guides,25 Dr. Kimelman used the default position of 3, which is described as residuals loss,
functional with normal motion. The medical adviser used the default position of 1, which is
described as history of painful injury, residual symptoms without consistent objective findings.
The medical adviser did not explain why he used this as the default position, which is different
from the second opinion physician who conducted an examination. Therefore, further
clarification is required from the medical adviser on this matter. With regard to left carpal tunnel
syndrome, Dr. Kimelman found zero percent impairment rating. However, the medical adviser
found that appellant had one percent upper extremity impairment for left carpal tunnel syndrome.
He noted that, pursuant to A.M.A., Guides Table 15-23, the test findings are grade modifier 1,
history is modifier 1 and physical findings are modifier 0, which is an average grade modifier of
67 or 1. Then, using the functional scale value 1, mild as a modifier, he set the upper extremity
impairment as one percent. OWCP properly evaluated appellant’s impairment with regard to left
carpal tunnel syndrome. With regard to left brachial plexus deficit, Dr. Kimelman found a right
brachial plexus sensory deficit of five percent utilizing Table 15-20 of the A.M.A., Guides.26 He
found a right brachial plexus motor deficit of 13 percent. Utilizing the same table,
Dr. Kimelman found 5 percent impairment for left brachial plexus sensory deficit and 13 percent
impairment for left brachial plexus motor deficit. The medical adviser objected to these findings.
He noted that Dr. Kimelman noted that the deficits were difficult to discern and the objective
testings were normal or showed no specific deficit. The medical adviser stated that it did not
seem reasonable to use this as a rating factor. Furthermore, the medical adviser objected to
Dr. Kimelman’s use of range of motion rating for the shoulders as he noted limited pain. The
Board notes that the diagnosis-based approach is the preferred method of evaluating permanent
impairment under the sixth edition of the A.M.A., Guides.27 However, if the medical adviser had
questions with regard to the rating, he should have asked Dr. Kimelman for a clarification.
While appellant bears the burden of establishing his entitlement to FECA benefits,
OWCP shares responsibility in the development of the evidence to see that justice is done.28
24

Id. at 407.

25

Id. at 403.

26

Id. at 434.

27

Id. at 461, section 15.7.

28

C.M., Docket No. 11-1234 (issued January 11, 2012).

6

Once OWCP undertakes development of the record, it must do a complete job in procuring
medical evidence that will resolve the relevant issues in the case.29 Accordingly, this case will
be remanded for clarification from Dr. Kimelman. After OWCP has developed the case record
to the extent it deems necessary, a de novo decision shall be issued.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the February 2, 2011 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further proceedings
consistent with this decision of the Board.
Issued: May 10, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

29

Richard F. Williams, 55 ECAB 343, 346 (2004).

7

